Title: David Parish to James Monroe, 10 July 1814
From: Parish, David
To: Monroe, James


        
          Sir,
          Philada. the 10 July 1814.
        
        In addition to the depositions I had the honour of handing you during my Stay at Washington, I now beg leave to transmit herewith one, made by Mr. Jos: R. Paxson, a passenger arrived in the Cartel Fair American, who states a Conversation had with one of the Gentlemen at the head of the Alien office, from which it would appear that the British Government are desirous that the liberality they have extended to American Citizens, should be made Known to you, & be considered as an inducement for our Government to reciprocate the same good offices to British Subjects in the United States. I am with great Esteem Sir Your most obedt Serv
        
          David Parish
        
      